Citation Nr: 1035663	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  08-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard 
(ARNGUS) from November 1963 to November 1969; he has verified 
periods of active duty for training (ACDUTRA) dated from March 
1964 to August 1964, August 7 to August 21, 1965, May 28 to June 
11, 1966, May 27 to June 10, 1967, August 10 to August 24, 1968, 
and June 14 to June 28, 1969.  He also has three hundred forty-
six days of inactive duty for training (INACDUTRA) during this 
period of service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Muskogee, Oklahoma.  The Veteran testified before the undersigned 
Veterans Law Judge in June 2010; a transcript of that hearing is 
associated with the claims folder.


FINDINGS OF FACT

1.  The competent and credible evidence reflects that the Veteran 
incurred acoustic trauma from weapon fire and grenade explosions 
during his period of basic training as well as acoustic trauma 
from working on gasoline and diesel engines during periods of 
ACDUTRA and INACDUTRA throughout his National Guard service.

2.  The medical evidence shows that acoustic trauma sustained 
while on periods of ACDUTRA and INACDUTRA resulted in a current 
bilateral hearing loss disability and tinnitus.  






CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of injury 
experienced in the line of duty while serving on ACDUTRA and 
INACDUTRA.  38 U.S.C.A. §§ 101(22)-(24), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2009).

2.  Tinnitus was incurred as a result of injury experienced in 
the line of duty while serving on ACDUTRA and INACDUTRA.  38 
U.S.C.A. §§ 101(22)-(24), 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.6, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought with respect to both 
issues on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.  

Analysis

The Veteran has asserted throughout this appeal that he is 
entitled to service-related compensation benefits for bilateral 
hearing loss and tinnitus as such disorders are the result of 
acoustic trauma incurred while serving in the United States Army 
National Guard (ARNGUS).  In June 2010, the Veteran testified 
that he was initially exposed to excessive noise from weapons 
fire and grenade explosions while undergoing basic training; he 
indicated that this is when he first noticed a decrease in his 
subjective hearing and when the constant ringing in his ears 
began.  The Veteran contends that he incurred further acoustic 
trauma following his initial period of active duty for training 
(ACDUTRA) in his capacity as a vehicle mechanic.  He testified 
that he worked on both gasoline and diesel engines during periods 
of ACDUTRA and inactive duty for training (INACDUTRA) and that 
hearing protection was not worn.  The Veteran admits that his 
civilian occupations during and after his ARNGUS service also 
involved some level of exposure to noise (i.e., automobile 
mechanic, radiator repairman, and maintenance for a city water 
department); however, he is adamant that he was required to wear 
hearing protection while exposed to such noise (and that he 
complied with such requirement).  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Generally, this requires (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  
Alternatively, service connection may be established either by 
showing that a chronic disability or disease was incurred during 
service and later manifestations of such chronic disability or 
disease are not due to intercurrent cause(s) or that a disorder 
or disease was incurred during service and there is evidence of 
continuity of symptomatology which supports a finding of 
chronicity since service.  38 C.F.R. § 3.303(b).  

Pertinent to the instant appeal, active military, naval, or air 
service includes any ACDUTRA during which the individual 
concerned was disabled or died from injury or disease incurred in 
or aggravated in line of duty.  38 U.S.C.A. §§ 101(22) (West 
2002); 38 C.F.R. §§ 3.6(a) and (c) (2009).  It also includes any 
INACDUTRA during which the individual concerned was disabled or 
died from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(23) and (24) (West 2002); 38 C.F.R. §§ 3.6(a) and 
(d) (2009).  

Initially, the Board observes that it has no reason to doubt the 
credibility of the Veteran's lay assertions of in-service noise 
exposure related to weapons fire and grenade explosions during 
service or engine and metal work noise associated with automobile 
mechanics.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  ARNGUS personnel records reflect 
that the Veteran completed basic training, as well as an eight-
week course in automotive maintenance.  Personnel records also 
indicate that his military occupational specialty (MOS) was 
automotive apprentice/repairman from September 1965 to July 1967 
and gas turbine and generator repairman from July 1967 to 
February 1968.  Finally, an ARNGUS Retirement Credits Record 
indicates that the Veteran had approximately 150 days of 
INACDUTRA between November 1963 and November 1967 and 187 days of 
ACDTURA between March 1964 and June 1967.  As such, the Board 
concludes that the Veteran's contentions of acoustic trauma while 
serving on ACDUTRA and INACDUTRA are sufficiently corroborated by 
the record.  See 38 U.S.C.A. § 1154(a) (West 2002) (due 
consideration must be given to the places, types, and 
circumstances of a veteran's service).  

As noted above, the Veteran contends that he first noticed a 
subjective decrease in his hearing during his initial period of 
ACDUTRA (also identified as his period of basic training or boot 
camp).  A review of his induction examination, dated in November 
1963, reflects normal clinical evaluation of the ears and scores 
of fifteen out of fifteen in both the whisper and spoken voice 
tests bilaterally; no diagnosis of hearing loss is listed in the 
summary of defects and diagnoses.  The Veteran's release from 
ACDUTRA examination report, on the other hand, contains an 
audiogram which clearly shows abnormal hearing, albeit not 
disabling hearing as defined by VA, in both ears when the results 
are converted from ASA units to ISO-ANSI units.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for 
normal hearing is from 0 to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss); 38 C.F.R. § 3.385 
(2009).  (Prior to November 1, 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA), whereas those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI) since November 1, 1967.)  

This service evidence tends to support the Veteran's own 
competent lay assertions that he experienced a noticeable 
decrease in hearing during his initial period of ACDUTRA.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay 
person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather through 
his senses).  It does not, however, establish that he incurred a 
hearing loss disability and/or tinnitus during basic training.  
Following the initial period of ACDUTRA, the Veteran's service 
treatment records are silent for any complaints or treatment for 
hearing loss and/or tinnitus.  The Veteran did demonstrate left 
ear hearing loss which meets VA's definition of a disability at a 
November 1968 periodic examination, but such results are not 
accompanied by any evidence linking it to a line of duty injury 
associated with a period of INACDUTRA or ACDUTRA.  

Absent any evidence showing that hearing loss and/or tinnitus 
manifested during a period of ACDUTRA or INACDUTRA as a result of 
acoustic trauma, the relevant inquiry in this appeal is whether 
any of the remaining competent evidence establishes that any 
current hearing loss disability and/or tinnitus is related to 
acoustic trauma incurred during a period(s) of ACDUTRA and 
INACDUTRA.  38 C.F.R. § 3.303(d).  As discussed below, the 
evidence is in relative equipoise as to whether the Veteran's 
current hearing loss and tinnitus are related to acoustic trauma 
incurred in line of duty while serving on ACDUTRA and INACDUTRA.  
Therefore, service connection is warranted for these claims.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009) 
(stating that any reasonable doubt as to an issue material to a 
determination will be resolved in favor of the claimant).  

Initially, the Board observes that VA contract examination 
reports dated in October 2007 and July 2009 contain audiogram 
evidence that the Veteran has a current bilateral hearing loss 
disability for VA compensation purposes; he has also been 
diagnosed with tinnitus.  As for the etiology of these disorders, 
the record contains four opinions, two from private audiologists 
and two from VA-contracted audiologists.  Relevant to the Board's 
determination, all of these opinions were based on a consistent 
and accurate history provided by the Veteran.  Such history 
included information regarding his service record with the 
ARNGUS, including reported exposure to automobile and diesel 
engines, metal work, and basic training weapons fire and grenade 
explosions, lay reports of subjective hearing loss and tinnitus 
since 1964, and information that his civilian occupations during 
and post-service exposed him to loud noise, albeit with hearing 
protection.  Each of these opinions was also provided following 
an audiological evaluation of the Veteran.  In light of the 
foregoing circumstances, the Board will afford these opinions 
significant probative value in making its determination.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the 
relevant inquiry when assessing the probative value of a medical 
opinion is whether the opinion reflects application of medical 
principles to an accurate and complete medical history).  

The first opinion of record is from a private audiologist and is 
dated in March 2007.  Following her examination of the Veteran, 
the private audiologist noted diagnoses of moderate to severe 
bilateral sensorineural hearing loss and tinnitus; she also 
opined that, based on the Veteran's history, "it is as likely as 
not that hearing loss is a result of exposure to hazardous noise 
while in service."  The other private opinion, dated in April 
2010, is from a different audiologist, but contains the same 
conclusion regarding the Veteran's hearing loss.  Additionally, 
the April 2010 private audiologist opined that it is "at least 
as likely as not" that the Veteran's tinnitus is due to noise 
exposure experienced during service.  

Turning to the VA contract examination reports of record, the 
October 2007 examination audiologist concluded that it is "at 
least as likely as not" that the Veteran's hearing loss and 
tinnitus are due to his occupation as an automobile mechanic in 
an infantry unit.  Finally, the July 2009 audiologist stated that 
"it is not likely that [the Veteran's] current hearing loss is 
etiologically related solely to 4 months 19 days of [ACDUTRA] in 
1964 because the degree of bilateral sensorineural hearing loss 
is greater than would be expected with that history of noise 
exposure."  

All of the aforementioned opinions support the Veteran's claim 
that his hearing loss was incurred as a result of acoustic trauma 
incurred during his initial period of ACDUTRA as well as 
continued trauma incurred during various periods of ACDUTRA and 
INACDUTRA.  The Board acknowledges that the July 2009 opinion 
regarding the existence of a relationship between the Veteran's 
service-related acoustic trauma and current hearing loss appears 
to be a negative one.  However, it cannot be said that this 
opinion is completely negative.  In this regard, a closer 
examination of the statement provided in the examination report 
reveals that the audiologist does not explicitly state that no 
part of the Veteran's current hearing loss is due to in-service 
noise exposure from his initial period of ACDUTRA.  Rather, it is 
his opinion that not all of the Veteran's current hearing loss 
can be attributable to in-service acoustic trauma.  

Service connection does not require that the sole etiology of a 
disease be service-related.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In the present case, the July 2009 VA 
contract examination report contains a medical opinion which can 
reasonably be interpreted as attributing some of the Veteran's 
current hearing loss to service-related acoustic trauma.  Thus, 
when viewed in conjunction with the three other opinions 
concluding that it is at least as likely as not that the 
Veteran's current hearing loss is related to acoustic trauma 
incurred during period(s) of ACDUTRA and INACDUTRA, the Board is 
of the opinion that there is an approximate balance of positive 
and negative evidence as to the issue of whether his current 
hearing loss disability was incurred as a result of an injury 
incurred in line of duty.  Affording all reasonable doubt in 
favor of the Veteran, the Board finds that service connection for 
bilateral hearing loss should therefore be granted.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Similarly, given that the only competent evidence 
regarding the etiology of the Veteran's tinnitus is the October 
2007 and April 2010 opinions which find a relationship between 
acoustic trauma during ACDUTRA and INACDUTRA to be at least as 
likely as not, the benefit of the doubt rule should be applied 
and service connection for tinnitus should be granted.  Id.  




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


